DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3, 14 and 24 are objected to because of the following informalities: 
Claims 3, 14 and 24 fail to further limit claims 1, 11 and 21, as the subject matter of claims 3, 14 and 24 are is already in claims 1, 11 and 21, respectively.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, it is unclear how the second fitting can have both the threaded connection for receiving a threaded second pipe, as recited in claim 15 and also a compression nut assembly, as recited in claim 17.  Clarification is needed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-15, 18-19, 21 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams 997,351.
In regard to claim 1, Williams discloses a tight-seal piping component comprising:
a fitting body 8 defining a fitting inner surface, a fitting outer surface opposite the fitting inner surface, a first fitting end (bottom end of 8), and a second fitting end (top end of 8) opposite the first fitting end, the fitting inner surface defining: an interior channel defining a fitting axis and an inner diameter;
a groove defining an outer diameter;
a seal stop surface 9 abutting the groove within the interior channel; and
internal threading 11 spaced axially inward from the first end and disposed between between the first fitting end and the groove, the internal threading defining an inner diameter defined by straight threading extending in a direction about perpendicular to the fitting axis; and
a seal 10 received within the outer diameter of the groove in the interior channel and abutting the seal stop surface, wherein the outer diameter of the groove is greater than the inner diameter of the internal threading (see fig. 2, where the radial outer surface of 10 is radially outward of the thread crests).
In regard to claim 2, wherein the fitting body defines an inner flange 9 extending radially inward from the fitting inner surface, the inner flange defining the seal stop surface, the seal stop surface facing the first fitting end, the seal stop surface oriented about perpendicular to the fitting axis.
In regard to claim 3, wherein the fitting inner surface defines a seal groove (space between the end of the threads 11 and seal stop surface 9) between the internal threading and the seal stop surface, the seal received within the seal groove.
In regard to claim 4, wherein: the seal defines a seal outer surface, a seal inner surface opposite the seal outer surface, a planar first seal wall extending between the seal outer surface and the seal inner surface, and a planar second seal wall opposite the planar first seal wall and extending between the seal outer surface and the seal inner surface; and
the planar first seal wall confronts the seal stop surface and the planar second seal wall faces the first fitting end (see fig. 1).
In regard to claim 5, wherein: the seal stop surface 9 is a first seal stop surface, the internal threading is first internal threading, and the seal is a first seal;
the fitting inner surface further defines a second seal stop surface within the interior channel and second internal threading between the second fitting end and the second seal stop surface;
the second internal threading defines straight threading extending in a direction about perpendicular to the fitting axis; and
the tight-seal piping component further comprises a second seal received within interior channel and abutting second seal stop surface (see fig. 1).
In regard to claim 6, wherein the fitting body defines an inner flange 9 extending radially inward from the fitting inner surface, the inner flange defines the first seal stop surface and the second seal stop surface opposite the first seal stop surface.
In regard to claim 11, Williams discloses a tight-seal piping assembly comprising:
a fitting body 8 defining a fitting inner surface, the fitting inner surface defining an interior channel with an inner diameter and a groove comprising an outer diameter that is greater than the inner diameter (see fig. 2, where the radial outer surface of 10 is radially outward of the thread crests, the thread crests representing the inner diameter), a seal stop surface 9 within the interior channel, and straight threading 11 spaced axially from a first fitting end of the fitting body within the interior channel and oriented between the seal stop surface and the first fitting end of the fitting body;
a connecting piping component 5 defining an outer piping surface, the outer piping surface defining mating straight threading 6 proximate to a first piping end of the connecting piping component, wherein the first piping end of the connecting piping component is received within the interior channel and the straight threading is rotationally engaged with the mating straight threading; and
a seal 10 received within the outer diameter of the groove in the interior channel and compressed between the seal stop surface and the first piping end of the connecting piping component.
In regard to claim 12, wherein a fitting axis is defined through a center of the interior channel, the fitting body defines an inner flange 9 extending radially inward from the fitting inner surface, the inner flange defines the seal stop surface, the seal stop surface oriented about perpendicular to the fitting axis.
In regard to claim 13, wherein; the seal defines a planar first seal wall and a planar second seal wall opposite the planar first seal wall;
the planar first seal wall abuts the seal stop surface; and
the first piping end of the connecting piping component engages the planar second seal wall (see fig. 1).
In regard to claim 14, wherein the fitting inner surface further defines a cylindrical groove surface between the seal stop surface and the straight threading, the cylindrical groove surface defining a seal groove within the interior channel, the seal received within the seal groove.
In regard to claim 15, wherein the fitting body further defines second straight threading proximate to a second fitting end of the fitting body, the second fitting end opposite the first fitting end; and 
the tight-seal piping assembly further comprises a second connecting piping component defining mating straight threading proximate to a first piping end of the second connecting piping component, wherein the second straight threading of the fitting body is rotationally engaged with the mating straight threading of the second connecting piping component (see fig. 2).
In regard to claim 18, wherein: the fitting body further defines a second seal stop surface; the second straight threading of the fitting body is defined on the fitting inner surface between the second seal stop surface and the second fitting end;
the mating straight threading of the second connecting piping component is defined on an outer piping surface of the second connecting piping component; and
a second seal is compressed between the second seal stop surface and the first piping end of the second connecting piping component (see fig. 2).
In regard to claim 19, wherein the fitting body defines an inner flange 9 extending radially inward from the fitting inner surface, the inner flange defines the seal stop surface and the second seal stop surface opposite the first seal stop surface.
In regard to claim 21, Williams discloses a method of preventing leaking in a piping assembly, the method comprising: 
inserting a first piping end 6 of a connecting piping component 5 within an inner diameter of an interior channel, a groove having an outer diameter that is greater than the inner diameter of the interior channel of a tight-seal piping component 8 (see fig. 2, where the radial outer surface of 10 is radially outward of the thread crests, the thread crests representing the inner diameter), wherein the tight-seal piping component defines straight internal threading 11 within the interior channel and the connecting piping component defines straight external threading 6 proximate to the first piping end; rotationally engaging the straight internal threading of the tight-seal piping component with the straight external threading of the connecting piping component; advancing the first piping end of the connecting piping component through the interior channel by rotating the tight-seal piping component relative to the connecting piping component; and creating a fluid-tight seal within the groove between the tight-seal piping component and the connecting piping component by compressing a seal between a seal stop surface of the tight- seal piping component and the first piping end.

In regard to claim 23, wherein: the seal 10 defines a planar first seal wall and a planar second seal wall opposite the planar first seal wall; and compressing the seal between the seal stop surface and the first piping end of the connecting piping component comprises engages the planar first seal wall with the seal stop surface and engaging the planar second seal wall with the first piping end of the connecting piping component (see fig. 1).
In regard to claim 24, wherein: the tight-seal piping component defines a seal groove (space between end of threads 11 and flange 9) between the straight internal threading and the seal stop surface; the seal is received within the seal groove; and 
compressing the seal between the seal stop surface and the first piping end of the connecting piping component comprises expanding the seal radially within the seal groove (see figs. 1-2). 
Claim(s) 1 and 10-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malcolm 3,489,441.
In regard to claim 1 and 11, Malcolm discloses (fig. 4) a tight-seal piping component comprising:
a fitting body 25 defining a fitting inner surface, a fitting outer surface opposite the fitting inner surface, a first fitting end, and a second fitting end opposite the first fitting end, the fitting inner surface defining: an interior channel defining a fitting axis and an inner diameter;
a groove 37, 38 defining an outer diameter
a seal stop surface 48 abutting the groove within the interior channel; and
internal threading 31 spaced axially inward from the first fitting end and disposed between the first fitting end and the groove, the internal threading defining an inner diameter defined by straight threading extending in a direction about perpendicular to the fitting axis; and
a seal 44 received within the outer diameter of the groove in the interior channel and abutting seal stop surface, wherein the outer diameter 37 of the groove is greater than the inner diameter (at 26) of the internal threading.
In regard to claim 10, further comprising a saddle portion 20 coupled to the fitting body at the second fitting end, the saddle portion defining an arcuate body, the arcuate body defining a first lateral side and a second lateral side, a lug 22 extending from each of the first lateral side and second lateral side.
Claim(s) 11 and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dula et al. 3,811,710.
In regard to claim 11, Dula et al. discloses (fig. 2) a tight-seal piping assembly comprising:
a fitting body 34 defining a fitting inner surface, the fitting inner surface defining an interior channel with an inner diameter and a groove comprising an outer diameter that is greater than the inner diameter (surface 38 is radially outward of the thread crests), a seal stop surface 42 within the interior channel, and straight threading spaced axially from a first fitting end of the fitting body within the interior channel and oriented between the seal stop surface and the first fitting end of the fitting body;
a connecting piping component 30 defining an outer piping surface, the outer piping surface defining mating straight threading proximate to a first piping end of the connecting piping component, wherein the first piping end of the connecting piping component is received within the interior channel and the straight threading is rotationally engaged with the mating straight threading; and
a seal 38 received within the interior channel and compressed between the seal stop surface 42 and the first piping end 40 of the connecting piping component 30.
In regard to claim 20, wherein: the connecting piping component further defines an inner piping surface; 
the first piping end defines a pipe engagement surface 40 tapering from the outer piping surface to the inner piping surface; and the piping engagement surface 40 engages the seal 38.
In regard to claim 21, Dula et al. discloses a method of preventing leaking in a piping assembly, the method comprising: inserting a first piping end of a connecting piping component 30 within an interior diameter of an interior channel, a groove 38 having an outer diameter that is greater than the inner diameter fo the interior channel of a tight-seal piping component (surface 38 is radially outward of the thread crests or the interior channel or radially outward of the bore of 34, wherein the tight-seal piping component defines straight internal threading within the interior channel and the connecting piping component defines straight external threading proximate to the first piping end; rotationally engaging the straight internal threading of the tight-seal piping component with the straight external threading of the connecting piping component; advancing the first piping end of the connecting piping component through the interior channel by rotating the tight-seal piping component relative to the connecting piping component; and creating a fluid-tight seal between the tight-seal piping component 30 and the connecting piping component 34 by compressing a seal 38 between a seal stop surface 42 of the tight-seal piping component and the first piping end.
In regard to claim 22, further comprising abutting a piping shoulder 44 of the connecting piping component against a first fitting end of the tight-seal piping component.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7-8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Williams 997,351 in view of Sanford 2,374,138.
In regard to claims 7-8 and 16, Williams discloses a sleeve with two internally threaded 
ends, but does not disclose one end as having external threads.  Sanford teaches that it is common and well known in the art to provide a sleeve with either two internally threaded ends (see fig. 1) or a sleeve 13 with one end including an internal thread and another end with external threads that are straight (see fig. 3).  Therefore it would have been obvious to one of ordinary skill in the art to modify the sleeve of Williams to include an external thread because inasmuch as the references disclose these elements as art recognized equivalents, it would have been obvious to one of ordinary skill in the art to substitute one for the other.  In re Fout, 675 F.2d 297, 301, 213 USPQ 532, 536 (CCPA 1982).
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Malcom 3,489,441 in view of Merrill 2,351,141.
Malcom discloses a saddle clamp with a second threaded end 26 for connecting the 
saddle clamp to an adjacent component, but Malcom does not disclose the second end as including a compression nut and gasket for connecting the saddle clamp to an adjacent component.  Merrill teaches that it is common and well known in the art to provide compression nuts 28 and gaskets 25 for attaching adjacent components 11 to a saddle clamp 20 (see fig. 3 of Merrill).  Therefore it would have been obvious to one of ordinary skill in the art to modify the threaded end of Malcom to include a compression nut and gasket, as taught by Merrill.
Response to Arguments
Applicant's arguments filed 7/29/22 have been fully considered but they are not persuasive.
Applicant argues that Williams, Malcolm and Dula fail to disclose a piping component where the seal is received in a groove where the groove has a wider diameter than the interior diameter of the channel.  The Examiner disagrees, as explained in further detail above, as in all three references the radial outer surface of the groove in each reference is radially outward of the crests of the threaded portions of the channel.  The crests are considered to be the inner most diameter of the component.  Therefore those rejections have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679